— Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered August 1, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree, and sentencing him as a predicate felony offender to an indeterminate term of 7 to 14 years’ imprisonment, unanimously affirmed.
The trial court did not err in denying defendant’s motion to dismiss the indictment on the ground that he was denied his right to testify before the Grand Jury. Defendant’s motion was made more than eleven months after his arraignment on the indictment and after the jury’s verdict had been rendered, well beyond the applicable statutory time limits (CPL 190.50 [5] [c]; 210.20 [2]; 255.20). Moreover, assuming, arguendo, that his application was not precluded by application of the statutory time limitations, in light of the vague nature of the allegations set forth in defendant’s affidavit in support of the motion, and his failure to offer an affidavit or other submission from the attorney who purportedly failed to advise him of his right to testify before the Grand Jury, or to request a hearing at which such attorney’s testimony could be compelled, it was not error for the trial court to deny the motion without a hearing (see, People v Scott, 10 NY2d 380). Concur— Rosenberger, J. P., Kupferman, Smith and Rubin, JJ.